ACCEPTED
                                                              04-14-00205-CV
                                                   FOURTH COURT OF APPEALS
                                                        SAN ANTONIO, TEXAS
                                                         3/20/2015 4:14:00 PM
                                                                KEITH HOTTLE
                                                                       CLERK

              NO. 04-14-00205-CV

                                            FILED IN
                                     4th COURT OF APPEALS
                                      SAN ANTONIO, TEXAS
   IN TT{E   FOURTH COURT OF APPEALS 03/20/2015 4:14:00 PM
             SAN ANTONIO, TEXAS          KEITH E. HOTTLE
                                              Clerk


FOUNTAINS INTERNATIONAL GROUP, INC.
                   Appellant

                      V


   SUMMIT OAK DEVELOPMENT,LLC
                   Appellee


    SUMMIT OAK DEVELOPMENT, LLC'S
  MOTION TO EXTEND DEADLINE TO FILE
ITS MOTION F'OR REHEARING AND MOTION
    FOR EN BANC RECONSIDERATION


             David R. Montpas
          State Bar No. 00794324
              Kevin M. Young
          State Bar No. 22199700
         PRICHARD, HAWKINS,
       MCFARLAND & YOUNG, LLP
       10101 Reunion Place, Suite 600
         San Antonio, Texas 78216
        (210) 477-7400 - Telephone
        (210) 477-7450 - Telecopier


     ATTORI\EYS FOR APPELLEE
   SUMMIT OAK DEVELOPMENT, LLC
TO TI{E HONORABLE COURT OF APPEALS:

      COMES NOW APPELLEE, Summit Oak Development, LLC ("Summit

Oak"), and submits this Motion to Extend Deadline to Files its Motion for

Rehearing and Motion for En Banc Reconsideration.              VIA seeks an 18-day
extension to file its motion for rehearing and motion for en banc reconsideration.

In support of this Motion, VIA shows as follows.

                                           I.
ST]MMIT OAK            IIE,STS AN 18-DAY EXTENSION OF THE, CI]RRENT
                                    DEADLINE

      The Court issued its opinion on March 11,2015, reversing and remanding

the judgment of the Trial Court. VIA's current deadline to file a motion for

rehearing is March 26, 2015. TBx. R. App. P. 49.1. Pursuant to Texas Rule of

Appellate Procedure 49.8, VIA requests an 18-day day extension          -   to Monday,

April 13, 2015 - to file its motion for         rehearing and/or motion for en banc

reconsideration.

      Summit Oak requests this extension due           to   scheduling issues with its

counsel. David Montpas is the head of Prichard Hawkins McFarland & Young's

appellate and litigation support group. Mr. Montpas has been assisting in the

preparation and trial of a case styled: John C. Wolft v. JW Hughes Excavation, Inc.

and John Winston Hughes,    Jr.,   Cause   No. L4-05-0365-CVA, in the 81't District

Court, Atascosa County, Texas. The case was tried from March 16 through March



                                           2
20,2015. Kevin Young, also counsel of record for Summit Oak, seryes           as trial

counsel in that case. As a result of the pre-trial preparation and trial of the case,

counsel for Summit Oak have yet to begin work on filing a motion for rehearing or

motion for en banc reconsideration in this case. Accordingly, as a result of

scheduling difficulties following the Court's issuance of its opinion, Summit Oak

requests this extension.

      Summit Oak's counsel attempted to confer with Appellant's counsel on

March 20,2015 regarding this request. As of the filing of this motion, Appellant's

counsel had not indicated whether he opposes Summit Oaks' request.

      This motion is not being filed for purposes of delay but so that justice may

be served.

                                            il.
                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellee Summit Oak

Development, LLC respectfully requests the Court of Appeals extend Summit Oak

Development, LLC's deadline to file its motion for rehearing and motion for en

banc reconsideration to Monday,     April   13, 2015. Summit Oak Development,   LLC

further requests any additional relief to which it is entitled.




                                             a
                                             J
                                       Respectfully submitted,

                                        /s/ David R.
                                       David R. Montpas - Lead Appellate Counsel
                                       State Bar No. 00794324
                                       Kevin M. Young
                                       State Bar No. 22199700

                                       PRICHARD, HAWKINS,
                                        MCFARLAND & YOUNG, LLP
                                       10101 Reunion Place, Suite 600
                                       San Antonio, Texas 78216
                                       (210) 477-7400 - Telephone
                                       (210) 477-7450 - Telecopier

                                       ATTORNEYS FOR APPELLEE
                                       SUMMIT OAK DEVELOPMENT, LLC


                        CERTIFICATE OF SERVICE

       The undersigned certifies that a true, correct and complete copy of the
preceding document \¡/as served, pursuant to Texas Rule of Appellate Procedure
9.5, viatelecopier on the 20th day of March,2015 to the following:

      Mr. Kevin'W. Stouwie
      Law Office of Kevin W. Stouwie
      3238 N.W. Loop 410
      San Antoni o, Texas 7 8213-281   I
      (210) 7 45-4845 - Telephone
      (210) 7 45 -4825 - Telecopier

                                                lslDavidR. Montpas
                                               David R. Montpas




                                           4
                     CERTIFICATE OF CONFERENCE

       The undersigned certifies, pursuant to Texas Rule of Appellate Procedure
10.1(5), he attempted to confer with Appellant's counsel on March 20,2015. As
of the frling of this motion, however, Appellant's counsel has not yet responded to
the undersigned's inquiry or indicated whether he opposes the requested extension.
Counsel for Summit Oaks will update the Court if and when he hears from
Appellant's counsel regarding the requested extension.

                                              /s/ David R.
                                             David R. Montpas




                                         5